          Case 1:14-cr-00774-RJS Document 53 Filed 11/20/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                -v-                                                   No 14-cr-774 (RJS)
                                                                           ORDER
 JAVIER LAVAYEN

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

       The Court is in receipt of a letter from the parties indicating that Defendant pleaded guilty

to a class A misdemeanor and was sentenced to 6 months’ imprisonment on November 19, 2020

in Queens County Criminal Court. (Doc. No. 52.)

       IT IS HEREBY ORDERED THAT the parties shall appear for a conference on December

3, 2020 at 9:00 a.m. regarding his pending violations of supervised release in this matter. The

conference will occur remotely through the CourtCall videoconference platform. In addition, due

to the flexibility required to accommodate the planning of proceedings involving detained

individuals, the Court will reserve (and the parties shall calendar) December 4, 2020 at 9:00 a.m.

as an alternate date for the conference. The Court will email the parties directly with instructions

for accessing the CourtCall proceeding. A separate order will follow containing instructions for

members of the public to monitor the proceedings.

       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceedings with the Supervisee prior to the conference. If Defendant consents, and is

able to sign the form (either personally, or, in accordance with Standing Order M10-468, 20-mc-

174 (CM) (S.D.N.Y. Mar. 27, 2020), by defense counsel), defense counsel shall provide the Court

with the executed form at least 24 hours prior to the proceeding. In the event that Defendant

consents, but counsel is unable to obtain or affix Defendant’s signature on the form, the Court will
          Case 1:14-cr-00774-RJS Document 53 Filed 11/20/20 Page 2 of 4




conduct an inquiry at the outset of the proceeding to determine whether it is appropriate for the

Court to add Defendant’s signature to the form.


SO ORDERED.

Dated:        November 20, 2020
              New York, New York

                                            ______________________________
                                            RICHARD J. SULLIVAN
                                            UNITED STATES CIRCUIT JUDGE
                                            Sitting by Designation




                                                  2
              Case 1:14-cr-00774-RJS Document 53 Filed 11/20/20 Page 3 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT AT
                               -v-
                                                                               CRIMINAL PROCEEDING
          JAVIER LAVAYEN,
                                           Defendant.                             14‐CR‐774 (RJS)
-----------------------------------------------------------------X


Check Proceeding that Applies


___       Supervised Release Conference

          I understand that I have a right to appear before a judge in a courtroom in the Southern District of New York
          at the time the conditions of my release on supervision or my remand to custody are discussed. I have
          discussed these rights with my attorney and wish to give up these rights for the period of time in which access
          to the courthouse has been restricted on account of the COVID-19 pandemic. I request that my attorney and
          I be permitted to participate by telephone, or if it is reasonably available by videoconferencing, in any
          conference with the court at which such conditions or my remand are discussed.


Date:                ____________________________
                     Signature of Defendant


                     ____________________________
                     Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of supervised
release, my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being held without my
client being physically present in court.


Date:                ____________________________
                     Signature of Defense Counsel


                     ____________________________
                     Print Name




                                                                     3
            Case 1:14-cr-00774-RJS Document 53 Filed 11/20/20 Page 4 of 4




Addendum for a defendant who requires services of an interpreter:


I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:
_______________________.


Date:             _________________________
                    Signature of Defense Counsel



Accepted:         ________________________
                  Signature of Judge
                  Date:




                                                          4
